Exhibit 10.2

EBAY INC. SVP AND ABOVE STANDARD SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

 

1. PURPOSE OF THE PLAN

The purpose of the eBay Inc. SVP and Above Standard Severance Plan (the “Plan”)
is to encourage the full attention and dedication of certain officers at and
above the level of Senior Vice President by providing severance benefits
designed to give financial assistance to any Eligible Participants upon their
separation from eBay Inc. (“Company”) or any of its participating subsidiaries
or affiliates under the conditions described herein, upon certain terminations
of employment occurring outside the occurrence of any Change in Control Period
(as such term is defined below).

 

2. DEFINITIONS/GENERAL RULES

Definitions

Accrued Benefits – means (a) prompt payment by the Company to an Eligible
Participant of any accrued but unpaid annual base salary through the last day of
employment, (b) prompt payment by the Company to an Eligible Participant of any
unreimbursed expenses incurred through the last day of employment subject to the
Eligible Participant’s prompt delivery to the Company of all required
documentation of such expenses pursuant to applicable employer policies, (c) all
other vested payments, benefits or fringe benefits to which the Eligible
Participant is entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant
(excluding any other severance plan, policy or program) of the Company or any of
its affiliates in accordance with the terms of such plan, program or grant,
including any unpaid annual bonus under the Company Employee Incentive Plan or
applicable successor plan (the “eIP”)) for any prior fiscal year when it
otherwise would have been paid (see Section 4, eIP, below).

Board – means the Board of Directors of the Company.

Cause – Cause is defined as (a) an Eligible Participant’s failure to attempt in
good faith to substantially perform his or her assigned duties, other than
failure resulting from his or her death or incapacity due to physical or mental
illness or impairment, which is not remedied within thirty (30) days after
receipt of written notice from the Company specifying such failure; (b) an
Eligible Participant’s indictment for, conviction of or plea of nolo contendere
to any felony (or any other crime involving fraud, dishonesty or moral
turpitude); or (c) an Eligible Participant’s commission of an act of fraud,

 

-1-



--------------------------------------------------------------------------------

embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against the Company, except good faith expense account disputes.

Change in Control Period – means the period that begins ninety (90) days prior
to the closing date of, and ends 24 months following, a “Change in Control,” as
such term is defined in that certain Company Equity Incentive Award Plan under
which the Company is then granting equity awards, as the same shall be in effect
from time to time.

Company – means eBay Inc. (and any successor thereto) or any of its
participating U.S. subsidiaries, as applicable.

Company Equity Awards – means incentive awards granted (or deemed granted for
accounting purposes) to an Eligible Participant on Stock, including without
limitation any stock options, performance-based restricted stock units, and
restricted stock units.

Disability – means “disability” within the meaning of the long-term disability
plan by which the Eligible Participant is covered as of his or her Separation
Date.

Effective Date – this Plan will be effective immediately following the
distribution of the shares of PayPal Holdings, Inc. to the shareholders of the
Company. Except as otherwise provided by the Company, in writing, this Plan
replaces all prior plans, programs, and arrangements providing severance type
benefits to eligible employees upon a Qualifying Termination occurring outside
of a Change in Control Period.

Eligible Employee – is an individual who meets all of the eligibility
requirements set forth in Section 3 (Eligibility), and is not otherwise excluded
from such eligibility requirements (i.e., is a party to an Individual Agreement,
as such term is defined in Section 3).

Eligible Participant – means any Eligible Employee holding a position that is at
or above the level of Senior Vice President who is designated as eligible to
participate in this Plan as set forth on Schedule I attached to this Plan, as
the Plan Administrator may, in its sole discretion, from time to time,
designate.

Employer – means the Company and any U.S. subsidiary or U.S. affiliate of the
Company whose voting equity is, directly or indirectly, at least 50.1% owned by
the Company.

Make-Good Payment – Make-Good Payment is the sum total of an Eligible
Participant’s unpaid cash “make-good” awards, if any, that the Eligible
Participant has received in connection with his or her employment with the
Company.

Plan Administrator – is the Compensation Committee of the Board or such other
person or committee appointed from time to time by the Compensation Committee of
the Board to administer the Plan.

Premium Payment – Premium Payment is the sum total of an Eligible Participant’s
monthly premium payments for health insurance continuation coverage under COBRA,
or similar payments for employees outside the U.S., if applicable. The Company
shall

 

-2-



--------------------------------------------------------------------------------

withhold such amounts from payments under this Plan as it determines necessary
to fulfill any applicable federal, state, or local wage or compensation
withholding requirements. A more detailed description of the amount of the
Premium Payment that will be paid to an Eligible Participant follows in
Section 4 (Severance Benefits).

Salary Amount – Salary Amount is an Eligible Participant’s base salary rate in
effect upon the occurrence of the Employee’s severance event (expressed in
weekly, semi-monthly, monthly, or annual terms, as applicable) without
considering bonuses, back-pay or other awards, or Company contributions to any
employee plans.

Separation from Service – means, except as provided in subsections (a) and
(b) below, an employee’s termination from employment (whether by retirement or
resignation from or discharge by the Company).

(a) A Separation from Service shall be deemed to have occurred if an employee
and the Company reasonably anticipate, based on the facts and circumstances,
that the employee will not provide any additional services for an Employer after
a certain date; provided, however, that if any payments or benefits may be
provided under this Plan constitute deferred compensation within the meaning of
Section 409A of the Code, a Separation from Service also shall be deemed to have
occurred in the event that the level of bona fide services performed by the
employee after a certain date will permanently decrease to no more than 20% of
the average level of bona fide services performed by the employee over the
immediate preceding 36-month period.

(b) Notwithstanding the foregoing, for purposes of this Plan, an employee’s
employment relationship is treated as continuing intact while the employee is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the individual
retains a right to reemployment with an Employer under an applicable statute or
by contract. For purposes of this Plan, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for an Employer. If the period of leave
exceeds six months and the employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period due to such employee’s Disability, in which case such employee shall not
be an Eligible Participant except as otherwise provided in Section 3 of this
Plan.

The definition of “Separation from Service” shall at all times be interpreted in
accordance with the terms of Treasury Regulations Section 1.409A-1(h) and any
guidance issued thereunder, and the term “Separation Date” shall mean the
effective date of the Eligible Participant’s Separation from Service.

 

-3-



--------------------------------------------------------------------------------

Severability – the provisions of the Plan are severable. If any provision of the
Plan is deemed legally or factually invalid or unenforceable to any extent or in
any application, then the remainder of the provisions of the Plan, except to
such extent or in such application, shall not be affected, and each and every
provision of the Plan shall be valid and enforceable to the fullest extent and
in the broadest application permitted by law.

Severance Bonus Amount – Severance Bonus Amount is an Eligible Participant’s
target annual bonus opportunity as provided under the eIP for the bonus year in
which the Separation Date occurs.

Severance Pay – Severance Pay is the sum total of an Eligible Participant’s
Salary Amount and Severance Bonus Amount. The Company shall withhold such
amounts from payments under this Plan as it determines necessary to fulfill any
federal, state, or local wage or compensation withholding requirements. A more
detailed description of Severance Pay follows in Section 4 (Severance Benefits).

General Rules

Amendment and Termination – The Company (as defined below) shall be under no
obligation to continue this Plan for any period of time. The Plan Administrator,
in its sole discretion, reserves the right to modify, amend, or terminate this
Plan (including any of the Standard Severance Pay Guidelines, form of Separation
Agreement and/or Schedule 1 of Designated Participants attached to this Plan),
in whole or in part, at any time and for any or no reason with respect to any
employee or all employees at any time prior to his, her or their receipt of
Severance Benefits provided under Section 4 of this Plan; provided, however,
that in no event shall this Plan be terminated, or modified or amended in any
manner that is adverse to any Eligible Participants at any time during the
thirty-six (36) months following the Effective Date nor to any Eligible
Participant who is receiving payments or benefits under this Plan as a result of
a Qualifying Termination. Such foregoing prohibition shall not require that all
Eligible Participants receive the same Severance Pay, Premium Payment, treatment
of Company Equity Awards or other additional payments and benefits that the Plan
Administrator may in its sole discretion choose to provide to any given Eligible
Employee.

Benefits Non-Assignable – benefits under the Plan may not be anticipated,
assigned or alienated. The exception being if an employee becomes eligible and
dies before payment is made, the heirs will be entitled to the payment.

Governing Laws – the provision of the Plan shall be construed, administered and
enforced according to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and, to the extent applicable, according to applicable Federal
law or the laws of the State of California.

No Right to Continued Employment – neither the Plan nor any action taken with
respect to it shall confer upon any person the right to continue in the employ
of the

 

-4-



--------------------------------------------------------------------------------

Company or any of its subsidiaries or affiliates. Company employees shall
continue to be employed “at-will,” as defined under applicable law.

Funding – the Company will make all payments under the Plan, and pay all
expenses of the Plan, from its general assets. Nothing contained in this Plan
shall give any eligible employee any right, title, or interest in any property
of the Company or any of its affiliates.

 

3. ELIGIBILITY

General Eligibility

The benefits under this Plan are limited to employees of the Employer who
satisfy each of the following conditions, as determined by the Plan
Administrator in its sole discretion:

 

  •   Are classified as Eligible Participants, whether or not based in the
United States of America (“USA”) and paid through the payroll system based in
the USA.

 

  •   Are being terminated involuntarily without Cause by Employer (such event,
a “Qualifying Termination”) that occurs other than during any Change in Control
Period.

 

  •   Are actively at work through the last day of work designated by Employer,
unless the employee is absent due to an approved absence from work (including
leave under the Family and Medical Leave Act) or unless otherwise designated by
his or her agreement with the Employer.

 

  •   Execute and do not revoke a Separation Agreement and Release in a form
attached to this Plan as Exhibit I (with only those changes as may be required
to maintain such a form to be compliant with applicable law) within the period
specified by Plan Administrator or its delegates (the “Separation Agreement”);
and,

 

  •   Return all property of any Employer and settle satisfactorily all expenses
owed to Employer and any of its subsidiaries or affiliates.

Exclusions from Eligibility

Unless the Plan Administrator provides otherwise in writing, the following
employees are NOT eligible to participate in this Plan:

 

  •  

Any Eligible Participant who is eligible to receive severance payments and/or
benefits under an individual employment letter agreement or other agreement
between such employee and the Company under circumstances that would otherwise
give rise to a right to receive payments and benefits under this Plan (any such
agreement, an “Individual Agreement”); except, if the total present value, as of
the Separation Date, of the aggregate amount of all payments and benefits
payable under any Individual

 

-5-



--------------------------------------------------------------------------------

 

Agreement that covers an Eligible Participant who is not subject to income
taxation in the USA is less than the total present value of the aggregate amount
of all payments and benefits that would be payable to him or her under Section 4
of this Plan, then the Eligible Participant shall not be excluded from
eligibility to participate in this Plan;

 

  •   Any Eligible Participant who terminates employment prior to the stated
Separation Date as set forth in their Separation Agreement;

 

  •   Any Eligible Participant whose employment is terminated for any of the
following reasons:

 

  •   Resignation or other voluntary termination of employment;

 

  •   Death or Disability; except as expressly otherwise provided in Section 4
of this Plan; or

 

  •   Termination for Cause.

 

4. SEVERANCE BENEFITS

Severance Pay

 

  •   Amount of Severance Pay

The amount of Severance Pay payable to an Eligible Participant will be
determined in accordance with the Standard Severance Pay Guidelines attached to
this Plan subject to the reductions set forth below; provided, however, that the
Plan Administrator, in its sole discretion, and on a case-by-case basis, may
increase (but not decrease, except as provided below) the amount of Severance
Pay payable to an Eligible Participant.

 

  •   Reduction of Severance Pay Benefits

Unless Employer, in its sole discretion, provides otherwise in writing, the
amount of Severance Pay payable to an Eligible Participant shall be reduced as
follows:

In the event that an Employer triggers Worker Adjustment and Retraining
Notification Act (“WARN”) (or other similar federal or state statute), the WARN
period will run concurrently with the Severance Pay under this Plan and any lump
sum Severance Pay remaining will be paid out following the Separation Date as
set forth in the Separation Agreement. If the Employer provides
pay-in-lieu-of-notice to the Eligible Participant instead of advance notice of
his or her termination of employment in accordance with the requirements of WARN
then the amount of such Eligible Participant’s Severance Pay will be reduced
(but not below zero) any amount required to be paid or otherwise owing to the
employee under WARN.

 

-6-



--------------------------------------------------------------------------------

Severance Pay will be reduced by any outstanding debt owed by the employee to
Employer or any of its affiliates, where permitted by law, including but not
limited to loans granted by Employer, advanced commissions, bonuses, vacation
pay, salary and/or expenses.

In addition, Severance Pay will be inclusive of, and not be in addition to, any
severance or termination payments that may be required to be paid by statute or
other governmental mandate of the laws of a country outside of the USA.

 

  •   Payment of Severance Pay

The Company will pay the Severance Pay in a lump sum. Payment will be made as
soon as practicable after the later of the Eligible Participant’s Separation
Date or the date on which such employee’s Separation Agreement becomes effective
(i.e., cannot be revoked by the employee), but not later than sixty (60) days
following the Eligible Participant’s Separation Date.

Other Severance Benefits

 

  •   Medical/Dental Benefits

Eligible Participants employed by the Company in the USA (and their eligible
dependents) who participate in a Company health insurance plan and who are
eligible to continue to participate in such plan under the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended (“COBRA”), will receive a lump sum
cash payment that is equal to the product of (x) the monthly premium payable by
the Eligible Participant for himself or herself (and his or her eligible
dependents) under the Company’s health insurance plan in which he or she
participates immediately prior to the Separation Date; (y) the Multiple of
Premium Payment (as set forth in the Standard Severance Pay Guidelines attached
hereto) applicable to such Eligible Participant (such resulting product, the
“Premium Payment”) and (z) two (2).

Eligible Participants employed by the Company outside of the USA (and their
eligible dependents) shall be eligible for medical and dental insurance coverage
that is comparable to such coverage provided to such individuals immediately
prior to the Separation Date, with such coverage to be provided for the period
beginning with the Separation Date and running through a number of full calendar
months equal to the Multiple of Premium Payment (as set forth in the Standard
Severance Pay Guidelines attached hereto) applicable to such Eligible
Participant, to the extent permissible under applicable local law. If, and to
the extent, the Eligible Participant is obligated to pay all or a portion of the
premiums for such continuation coverage, the Eligible Employee will receive a
Premium Payment calculated in the manner described above.

The Company will pay the Premium Payment in a lump sum. Payment will be made as
soon as practicable after the later of the Eligible Participant’s Separation
Date or the

 

-7-



--------------------------------------------------------------------------------

date on which such employee’s Separation Agreement becomes effective (i.e.,
cannot be revoked by the employee), but not later than sixty (60) days following
the Eligible Participant’s Separation Date.

 

  •   eIP

Eligible Participants will be eligible to receive a prorated portion of the eIP
bonus, if any, that he or she otherwise would have earned and been paid in
respect of the fiscal year of the Company in which his or her Separation Date
occurs, based on the actual performance of the Company for the full year, with
such prorated portion calculated based on the period of time during such fiscal
year that the Eligible Participant was employed, relative to the full fiscal
year, and based on the achievement by the Company of the applicable performance
target(s) for such year.

Additionally, Eligible Participants who remain employed through the end of a
given fiscal year but who experience a Qualifying Termination prior to the
payment date of eIP bonuses for such year will remain eligible to receive a full
eIP bonus, also based on the achievement by the Company of the applicable
performance target(s) for such year. In all cases, Eligible Participants who are
eligible to receive payments of his or her eIP bonus will be paid based on
target individual performance, to the extent applicable.

Any payment under the eIP will be made, in a lump sum, at the time when the
Company pays bonuses under the applicable bonus plan to employees (and in no
event later than March 15 of the year following the year in which the Qualifying
Termination occurs).

 

  •   Company Equity Awards.

Effective immediately prior to the Separation Date, all Company Equity Awards
that are unvested as of the date prior to the Eligible Participant’s Separation
Date and:

(1) vest solely based on the continued service of the Eligible Participant
(i.e., time-vesting awards), will be treated as though immediately vested on the
Eligible Participant’s Separation Date as to the portion of such Company Equity
Awards (including any restricted stock units that have been granted in respect
of any performance-based restricted stock units whose target value has been
established prior to such Separation Date), that would have otherwise become
vested pursuant to their ordinary vesting schedule within the twelve
(12) calendar months (including any partial month in which the Qualifying
Termination occurs) following the Separation Date; and

(2) are Company Equity Awards that vest subject to the achievement of
performance targets over a given performance period (“performance-based awards”)
then: any such Company Equity Awards shall remain outstanding and eligible to
vest, based solely on the achievement of the applicable Company performance
targets upon which the awards are subject to vesting for any relevant
performance period that ends within the first anniversary of the Eligible
Participant’s Separation Date; and to the extent such

 

-8-



--------------------------------------------------------------------------------

performance targets are determined (in a manner compliant with the requirements
of Section 162(m) of the Code) to have been achieved following the completion of
any such performance period, the Eligible Participant shall, upon the date of
such determination (the “PBRSU Vesting Determination Date”), be treated as
though immediately vested in that percentage of the resulting amount of such
Company Equity Awards that would, on or prior to such first anniversary, have
otherwise become vested pursuant to the ordinary vesting schedule that would
have applied to such Company Equity Awards.

All such Company Equity Awards shall be settled in a lump sum, through the
vesting of shares of Stock, through the payment of cash in lieu of vesting
shares of Stock, or a combination thereof as determined in the discretion of the
Plan Administrator, as soon as practicable after (x) for any Company Equity
Awards that are treated as though vested pursuant to clause (1) above the later
of the Eligible Participant’s Separation Date or the date on which such
employee’s Separation Agreement becomes effective (i.e., cannot be revoked by
the employee), but not later than sixty (60) days following the Eligible
Participant’s Separation Date; and (y) for any Company Equity Awards that are
treated as though vested pursuant to clause (2) above, promptly following the
PBRSU Vesting Determination Date (but in no event later than the last day of the
calendar year in which the PBRSU Vesting Determination Date occurs). In the
event the Company elects to settle any such awards through the payment of cash
in lieu of vesting shares of Stock, the Company will pay the Eligible
Participant a lump sum cash amount equal to the value of all of the Company
Equity Awards that are treated as though vested in accordance with the foregoing
clauses (with such value calculated based on the Valuation Assumptions).

For purposes of the foregoing, the term “Valuation Assumptions” means,
collectively, the following assumptions: (x) each share of common equity
underlying an award has a value equal to the average of the closing prices of
Company common stock as reported on the NASDAQ Global Select Market for the
period of 10 consecutive trading days ending on (and including) the last trading
day prior to (I) for any Company Equity Awards that are treated as though vested
pursuant to clause (1) above, or pursuant to the provisions under “Death and
Disability”, below, the Separation Date and (II) for any Company Equity Awards
that are treated as though vested pursuant to clause (2) above, the PBRSU
Vesting Determination Date, and (y) any Company stock options that the Eligible
Participant holds that are outstanding immediately prior to the Separation Date
will be valued based on their spread (i.e., the positive difference, if any, of
the value of each share of Company.

 

  •   Make-Good Payments

The Make-Good Payment shall be paid in a lump sum and subject to the same terms
as Severance Pay as set forth above.

 

-9-



--------------------------------------------------------------------------------

  •   Death and Disability

Notwithstanding anything else in this Plan or Company Equity Award agreement to
the contrary, upon the occurrence of an Eligible Employee’s death or Disability,
all unvested Company Equity Awards that are unvested as of the date prior to the
Eligible Participant’s death or Disability shall:

(1) vest solely based on the continued service of the Eligible Participant, will
be treated as though immediately vested on the Eligible Participant’s date of
death or Disability as to the portion of such Company Equity Awards (including
any restricted stock units that have been granted in respect of any
performance-based restricted stock units whose target value has been established
prior to such date), that would have otherwise become vested pursuant to their
ordinary vesting schedule within the twenty-four (24) calendar months (including
any partial month in which such event occurs) following the date of such event;
and

(2) be treated as though vested as to the portion of such Company Equity Awards
that would have otherwise be treated as though vested pursuant to their ordinary
vesting schedule within the twenty-four (24) calendar months (including any
partial month in which such event occurs) following the date of such event. For
purposes of the foregoing, if the Eligible Participant’s date of death or
Disability occurs during the performance period with respect to a given award of
performance-based restricted stock units whose target value has been established
prior to such date, but whose number of shares of applicable employer stock that
would be subject to such award based on achievement of applicable performance
targets has not yet been granted, then any such award shall be deemed to have
been earned and granted assuming achievement of target performance in respect of
the applicable performance period immediately prior to such date for purposes of
determining the number of such awards that shall be treated as vested hereunder.

All such awards shall be settled in a lump sum, through the vesting of shares of
Stock, through the payment of cash in lieu of vesting shares of Stock, or a
combination thereof as determined in the discretion of the Plan Administrator,
as soon as practicable after the date of the Eligible Participant’s death or
Disability, but not later than sixty (60) days following such date. In the event
the Company elects to settle any such awards in cash, the Company will pay the
Eligible Participant a lump sum cash amount equal to the value of all of the
Company Equity Awards that are treated as vested in accordance with the
foregoing clauses (with such value calculated based on the Valuation
Assumptions).

 

  •   Accrued Benefits

The Company shall make payment or otherwise provide all Accrued Benefits when
due. Such obligation shall not be subject to the Eligible Participant’s
execution of a Separation Agreement.

 

-10-



--------------------------------------------------------------------------------

5. RIGHT TO TERMINATE BENEFITS

Notwithstanding anything in this Plan to the contrary, in the event that:

 

  •   Employer determines that an Eligible Participant or Eligible Employee has
breached any of the terms and conditions set forth in any agreement executed by
the employee as a condition to receiving benefits under this Plan (i.e., the
Separation Agreement), THEN

 

  •   Employer shall have the right to terminate the benefits payable under this
Plan at any time. Further, the Eligible Participant shall be obligated to return
to the Employer any benefits paid to such employee: (i) due to the employee’s
breach of the terms and conditions set forth in any agreement executed by such
employee or (ii) due to any overpayments of benefits paid under this Plan to
such employee.

 

6. ADMINISTRATION OF THE PLAN

The Plan Administrator shall have sole authority and discretion to administer
and construe the terms of this Plan. Without limiting the generality of the
foregoing, the Plan Administrator shall have the following powers and duties:

 

  •   To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

  •   To Amend and Terminate the Plan as defined in, and in accordance with,
Section 2;

 

  •   To interpret the Plan, its interpretation thereof to be final and
conclusive on all persons claiming benefits under the Plan;

 

  •   To decide all questions concerning the Plan, including the eligibility of
any person to participate in, and receive benefits under, the Plan; and

 

  •   To appoint and/or retain such employees, agents, counsel, accountants,
consultants and other persons as may be required to assist in administering the
Plan.

 

7. CLAIMS PROCEDURE

The Plan Administrator reviews and authorizes payment of severance benefits for
those employees who qualify under the provisions of the Plan. No claim forms
need be submitted. Questions regarding payment of severance benefits under the
Plan should be directed to the Plan Administrator.

If an employee believes he or she is not receiving severance payments and
benefits hereunder which are due, the employee should file a written claim for
the benefits with the Plan Administrator. A decision on whether to grant or deny
the claim will be made within 90 days following receipt of the claim. If more
than 90 days is required to render a decision, the employee will be notified in
writing of the reasons for delay. In any event, however, a decision

 

-11-



--------------------------------------------------------------------------------

to grant or deny a claim will be made by not later than 180 days following the
initial receipt of the claim.

If the claim is denied, in whole or in part, the employee will receive a written
explanation containing the following information:

 

  •   The specific reason(s) for the denial, including a reference to the Plan
provisions on which the denial is based;

 

  •   A description of any additional material or information necessary for the
employee to perfect the claim and an explanation of why such material or
information is necessary; and

 

  •   A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the employee’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

If the employee wishes to appeal this denial, the employee may write within 60
days after receipt of the notification of denial. The claim will then be
reviewed by the Plan Administrator, and the employee will receive written notice
of the final decision within 60 days after the request for review. If more than
60 days are required to render a decision, the employee will be notified in
writing of the reasons for delay. In any event, however, the employee will
receive a written notice of the final decision within 120 days after the request
for review.

As part of the Plan’s appeal process, the employee shall be afforded:

 

  •   The opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits;

 

  •   Upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the employee’s claim for
benefits; and

 

  •   A review that takes into account all comments, documents, records and
other information submitted by the employee relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

If the decision on appeal is upheld, in whole or in part, the employee will
receive a written explanation containing the following information:

 

  •   The specific reason(s) for the decision, including a reference to the Plan
provisions on which the decision is based;

 

  •   A statement that the employee is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records and
other information relevant to the employee’s claim for benefits; and

 

-12-



--------------------------------------------------------------------------------

  •   A statement of the employee’s right to bring an action under
Section 502(a) of ERISA.

No legal action for benefits under this Plan may be brought unless the action is
commenced within one (1) year from the date of the final decision on appeal has
been made. No person may bring an action for any alleged wrongful denial of Plan
benefits in a court of law unless the claims procedures set forth above are
exhausted and a final determination is made. If the employee or other interested
person challenges a decision, a review by the court of law will be limited to
the facts, evidence and issues presented during the claims procedure set forth
above. Facts and evidence that become known to the employee or other interested
person after having exhausted the claims procedure must be brought to the
attention of the Plan Administrator for reconsideration of the claims
determination. Issues not raised with the Plan Administrator will be deemed
waived.

 

8. SECTION 409A

Notwithstanding anything contained in this Plan to the contrary, to the maximum
extent permitted by applicable law, no employee shall have a legally binding
right to payments under this Plan unless and until amounts are actually paid to
them. To the extent that an employee is deemed to have a legally binding right
to a payment under this Plan, then amounts payable under this Plan shall be made
in reliance upon Treasury Regulation Section 1.409A-1(b)(9) (Separation Pay
Plans) or Treasury Regulation Section 1.409A-1(b)(4) (Short-Term Deferrals) and
exempt from Section 409A of the Code as a result of such reliance. To the extent
that the Plan Administrator determines that the Company will pay severance
benefits in a form other than a lump sum, any installment or monthly payment to
which an employee is entitled under this Plan shall be considered a separate and
distinct payment. In addition, (i) no amount payable hereunder shall be payable
unless the employee’s termination of employment constitutes a Separation from
Service and (ii) if the employee is deemed at the time of his or her separation
from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the termination benefits to which Eligible Participant is
entitled under this Plan is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of the employee’s
termination benefits shall not be provided to the employee prior to the earlier
of (A) the expiration of the six-month period measured from the Eligible
Participant’s Separation Date or (B) the date of the employee’s death. Upon the
earlier of such dates, all payments deferred pursuant to this Section 8 shall be
paid in a lump sum to the employee without interest, and any remaining payments
due under this Plan shall be paid as otherwise provided herein. The
determination of whether the employee is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his or her Separation
from Service shall be made by the Company in accordance with the terms of
Section 409A of the Code (including without limitation Treas. Reg.
Section 1.409A-1(i) and any successor provision thereto). To the extent
applicable, if payment of an amount under the Plan could be paid in one of two
calendar years subject to the delivery of the Separation Agreement and it is
determined that payment of such amount in the earlier of such two years could
constitute

 

-13-



--------------------------------------------------------------------------------

noncompliance with Section 409A of the Code, then such amount shall be paid in
the later of such two years.

 

9. STATEMENT OF ERISA RIGHTS

Eligible Participants in this Plan are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all plan Eligible Participants shall be
entitled to:

 

  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the plan and a
copy of the latest annual report (Form 5500 Series) filed by the plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

  •   Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the plan and copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The
administrator may make a reasonable charge for the copies.

 

  •   Obtain a complete list of the Employers sponsoring the Plan upon written
request to the Plan Administrator.

 

  •   Receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each Eligible Participant with a
copy of this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan Eligible Participants, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit plan. The people who operate the Plan, called “fiduciaries” of the Plan,
have a duty to do so prudently and in the interest of all Plan Eligible
Participants and beneficiaries. No one, including any Employer, any union, or
any other person, may fire an employee or otherwise discriminate against him or
her in any way to prevent them from obtaining a benefit under this Plan or
exercising their rights under ERISA.

Enforce Your Rights

If an employee’s claim for a severance benefit is denied or ignored, in whole or
in part, he or she has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps an employee can take to enforce the above rights.
For instance, if he or she requests a copy of plan documents or the latest
annual report from the plan and does not receive them within 30 days, he or she
may file suit in a Federal court. In such a case, the

 

-14-



--------------------------------------------------------------------------------

court may require the Plan Administrator to provide the materials and pay him or
her up to $110 a day until he or she receives the materials, unless the
materials were not sent because of reasons beyond the control of the
administrator. If an employee has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
court. In addition, if he or she disagrees with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, he or she may file suit in Federal court. If it
should happen that Plan fiduciaries misuse the Plan’s money, or if an employee
is discriminated against for asserting his or her rights, he or she may seek
assistance from the U.S. Department of Labor, or may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If an
employee is successful the court may order the person he or she has sued to pay
these costs and fees. If the employee loses, the court may order him or her to
pay these costs and fees, for example, if it finds the claim is frivolous.

 

10. ASSISTANCE WITH QUESTIONS

If an employee has any questions about the Plan, he or she should contact the
Plan Administrator. If he or she has any questions about this statement or about
his or her rights under ERISA, or if he or she needs assistance in obtaining
documents from the Plan Administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in the telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. An employee may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

-15-



--------------------------------------------------------------------------------

ADMINISTRATIVE INFORMATION

REQUIRED BY ERISA

 

Plan Sponsor and Plan Administrator, including address and telephone:

eBay Inc.

Compensation Committee of the

eBay Inc. Board of Directors

2145 Hamilton Ave

San Jose, CA 95125-5905

(408) 375-7400

Name and address of person designated as agent for service of process:

Marie Oh Huber

Senior Vice President, Legal Affairs,

General Counsel and Secretary

eBay Inc.

2145 Hamilton Ave

San Jose, CA 95125-5905

(408) 375-7400

Basis on which Plan records are kept: Calendar year - January 1 to December 31
Type of Plan: Unfunded welfare benefit severance plan Plan Number: EIN: [INSERT]

 

-16-



--------------------------------------------------------------------------------

Appendix A

Standard Severance Pay Guidelines

Under the Plan, Eligible Participants are entitled to: (i) the Severance Pay and
(ii) the Premium Payment, to be calculated based on the Multiples identified
below.

 

Severance Pay and Premium Payment Calculations

   Eligible
Participants  

Multiple of Salary

     1.0x      

 

 

 

Multiple of Severance Bonus Amount

  1.0x      

 

 

 

Multiple of Premium Payment

  12x   

The Company will pay the Severance Pay and the Premium Payment in accordance
with the terms of the Plan to which this Appendix A is attached.

 

-17-



--------------------------------------------------------------------------------

Appendix B

Form of Separation Agreement

[On file with the Company]

 

-18-



--------------------------------------------------------------------------------

Schedule I1

Eligible Participants, as of the Effective Date

All Senior Vice Presidents2

 

1  This Schedule is subject to change, from time to time, in the discretion of
the Plan Administrator.

2  Note: As of the Effective Date, all Senior Vice Presidents who are CEO Direct
Reports are excluded from the Plan due to their holding Individual Agreements.

 

-19-